             Case 0:21-cr-00094-NDF Document 45 Filed 07/30/21 Page 1 of 2

                                                                                                                                 FILED



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF WYOMING                                                                           4:28 pm, 7/30/21

                                                                                                                       Margaret Botkins
         UNITED STATES OF AMERICA                                                                                       Clerk of Court

                                  vs.

NATOSHA MARTIN                                                   Case Number: 21-cr-94-NDF-2

                         Defendant.
                         ARRAIGNMENT/CHANGE OF PLEA MINUTE SHEET

Date July 30, 2021                           Time     3:20 - 3:45 PM

     Arraignment              ✔   Change of Plea          Before the Honorable                    Kelly H. Rankin

 Interpreter: N/A                                         Int. Phone:

    MiYon Bowden                        Jan Davis                  Karen Bila                      Robert MacMaster
            Clerk Court Reporter                              Probation Officer                        U.S. Marshal
APPEARANCES Government: Thomas Szott
                         Defendant:           Gay Woodhouse
                                                  FPD ✔ PANEL-CJA                  RETAINED                WAIVED
✔   Defendant Waives Indictment
✔   Information filed by Government
    Superseding Indictment/Information filed by Government
    DEFENDANT ENTERS A PLEA OF
    Not Guilty to Count(s)                                   of an Indictment
✔   Guilty to Count(s)                  1                    of an Information
    Nolo Contendere
                         NOT GUILTY PLEA                                    GUILTY PLEA
    Court accepts Nolo Contendere Plea                       ✔   Court is satisfied there is factual basis for plea of guilty
    Court orders discovery per Rule 16 FRCrP                 ✔   Defendant referred to probation for presentence investigation

    Court orders access to Grand Jury Transcripts            ✔   Defendant advised on consequences of a plea of guilty
    Motions to be filed in                  days or          ✔   Plea agreement filed
on/before                                                    ✔   Sentencing set for October 12, 2021          at   11:00 AM
    Trial date set for                           at              in    Cheyenne, Courtroom #1
    in                                                           Plea conditionally accepted
    Speedy trial expires on                                      Count(s)               to be dismissed at time of sentencing
    Other



WY54                                                                                                               Rev. 07/27/2021
          Case 0:21-cr-00094-NDF Document 45 Filed 07/30/21 Page 2 of 2
ARRAIGNMENT/COP MINUTE SHEET




  BOND IS                ✔   Defendant is detained
                             Set at                                  Cash or Surety         Unsecured
                             Continued on the same terms and conditions
                             Continued on bond with the following conditions:
                             Released on bond with the following conditions:
  3rd party custody of                                               Seek/Maintain employment
  Report to Pretrial Services as directed                            Travel restricted to
  Maintain current residence                                         Abide by the following curfew
  Not use or possess firearms/ammunition/explosives                  Not use or possess controlled substances/drugs
  Not use or possess alcohol                                         Not use alcohol to excess
  Submit to drug/alcohol testing                                     Avoid all contact with

  Surrender passport to                                              Post property or sum of money
  Obey all laws. Federal, State and Local                            Do not obtain passport
  Undergo Medical/Psychiatric treatment/exam
  Other




                                                            Page 2 of 2
